UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34378 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED (Exact name of small business issuer as specified in its charter) Nevada 87-0638750 (State of other jurisdiction of incorporation or organization) (IRS Employer identification No.) 445 Park Avenue, New York, New York10022 (Address of principal executive offices) (212) 307-3568 (Registrant's telephone number, including area code) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerate filer, an accelerate filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Number of shares of common stock outstanding as of August 30, 2010: 29,504,860 INDEX Page No. PART IFINANCIAL INFORMATION Item1. Financial Statements 2 Condensed Consolidated Balance Sheets – March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - three months ended March 31, 2010 and 2009 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows –three months ended March 31, 2010 and 2009 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements as of March 31, 2010 (Unaudited) 5 Item2. Management’s Discussion and Analysis of Financial Condition And Results ofOperations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4T. Controls and Procedures 32 PART IIOTHER INFORMATION Item1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 34 Item4. (Removed and Reserved) 34 Item5. Other Information 35 Item6. Exhibits 35 SIGNATURES 36 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form 10-Q regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties, including, but not limited to, those listed below and those business risks and factors described elsewhere in this report and our other Securities and Exchange Commission (“SEC”) filings. Forward-looking statements involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed. We caution that while we make such statements in good faith and believe such statements are based on reasonable assumptions, including without limitation, management’s examination of historical operating trends, data contained in records and other data available from third parties, we cannot assure you that our projections will be achieved. Factors that may cause such differences include but are not limited to: ● Our expectation of continued growth in the demand for our oil; ● Our expectation that we will have adequate liquidity from cash flows from operations; ● A variety of market, operational, geologic, permitting, labor and weather related factors; and ● The other risks and uncertainties which are described below under “RISK FACTORS,” including, butnot limited to, the following: ♦ Unanticipated conditions may cause profitability to fluctuate; and ♦ Decreases in purchases of oil by our customer will adversely affect our revenues. We have attempted to identify, in context, certain of the factors that we believe may cause actual future experience and results to differ materially from our current expectation regarding the relevant matter or subject area. In addition to the items specifically discussed above, our business and results of operations are subject to the uncertainties described under the caption “Risk Factors” which is a part of the disclosure included in Item 2 of this Report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” From time to time, oral or written forward-looking statements are also included in our reports on Forms 10-K, 10-Q and 8-K, Proxy Statements on Schedule 14A, press releases, analyst and investor conference calls, and other communications released to the public. Although we believe that at the time made, the expectations reflected in all of these forward-looking statements are and will be reasonable, any or all of the forward-looking statements in this quarterly report on Form 10-Q, our reports on Forms 10-K and 8-K, our Proxy Statements on Schedule 14A and any other public statements that are made by us may prove to be incorrect. This may occur as a result of inaccurate assumptions or as a consequence of known or unknown risks and uncertainties. Many factors discussed in this Quarterly Report on Form 10-Q, certain of which are beyond our control, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from forward-looking statements. In light of these and other uncertainties, you should not regard the inclusion of a forward-looking statement in this Quarterly Report on Form 10-Q or other public communications that we might make as a representation by us that our plans and objectives will be achieved, and you should not place undue reliance on such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent annual and periodic reports filed with the SEC on Forms 10-K, 10-Q and 8-K and Proxy Statements on Schedule 14A. Unless the context requires otherwise, references to “we,” “us,” “our,” the “Company” and “NEP” refer specifically to China North East Petroleum Holdings Limited and its subsidiaries. 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED AND SUBSIDIARIES ("NEP") Condensed Consolidated Balance Sheets As of March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT Oil properties, net Fixed assets, net Oil properties under construction Total Property and Equipment LAND USE RIGHTS, NET GOODWILL DEFERRED TAX ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Current portion of secured debenture - Other payables and accrued expenses Due to a related party Due to a related company Income tax and other taxes payable Due to a stockholder Total Current Liabilities LONG-TERM LIABILITIES Secured debenture - Warrants Total Long-term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - EQUITY NEP Stockholders' Equity Common stock ($0.001 par value, 150,000,000 shares authorized, 29,474,995 shares issued and outstanding as of March 31, 2010; 27,935,818 shares issued and outstanding as of December 31, 2009) Additional paid-in capital Retained earnings (deficits) Unappropriated ) Appropriated Accumulated other comprehensive income Total NEP Stockholders' Equity Noncontrolling interests TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED AND SUBSIDIARIES ("NEP") Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the three months ended March 31, (Restated) REVENUE Sales of crude oil $ $ Drilling revenue - Total Revenue COST OF REVENUE Production costs Drilling costs - Depreciation, depletion and amortization of oil properties Depreciation of drilling equipment - Amortization of land use rights Government oil surcharge Total Cost of Revenue GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Professional fees Consulting fees - ) Depreciation of fixed assets Impairment of oil properties - Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Other expense ) ) Interest expense ) ) Amortization of deferred financing costs - ) Amortization of discount on debenture - ) Imputed interest expense - ) Interest income Change in fair value of warrants Loss on extinguishment of debt - ) Total Other Income (Expense), net ) NET INCOME (LOSS) BEFORE INCOME TAXES ) Income tax expense ) - NET INCOME (LOSS) ) Less: net loss (income) attributable to noncontrolling interests ) NET INCOME (LOSS) ATTRIBUTABLE TO NEP COMMON STOCKHOLDERS ) OTHER COMPREHENSIVE INCOME Total other comprehensiveincome Less: foreign currency translationgain attributable to noncontrolling interests ) ) Foreign currency translation (loss) gain attributable to NEP common stockholders ) COMPREHENSIVE INCOME (LOSS) $ $ ) Netincome (loss) per share - basic $ $ ) - diluted $ $ ) Weighted average number of shares outstanding during the period - basic - diluted The accompanying notes are an integral part of these condensed consolidated financial statements 3 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjusted to reconcile net income (loss) to cash provided by operating activities: Depreciation, depletion and amortization of oil properties Depreciation of drilling equipment - Depreciation of fixed assets Amortization of land use rights Amortization of deferred financing costs - Amortization of discount on debenture - Amortization of stock option compensation Loss on extinguisment expense of debt - Change in fair value of warrants ) ) Impairment of oil properties - Warrants issued for services - Stock-based compensation for employee services Imputed interest expenses - Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable ) Prepaid expenses and other current assets ) Value added tax recoverable - Deferred tax assets ) ) Increase (decrease) in: Accounts payable ) Other payables and accrued expenses Income tax and other taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of oil properties ) ) Purchase of fixed assets ) ) Additions to oil properties under construction ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of secured debenture ) ) Proceeds from exercise of stock warrants and options - Increase in amount due to a stockholder Increase in amount due to a related party - ) Increase in amount due to a related company ) - Net cash (used in) provided by financing activities ) EFFECT OF EXCHANGE RATE ON CASH ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Income tax expense $ $ Interest expense $
